Exhibit 2.2 (Execution Copy) CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT.PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT REQUESTED].MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. PURCHASE AND SALE AGREEMENT BETWEEN AND AMONG INTEGRYS ENERGY SERVICES, INC., as Seller, AND MACQUARIE COOK POWER INC., as Purchaser DATED AS OF DECEMBER 23, 2009 CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT.PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT REQUESTED].MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.” Table of Contents Page ARTICLE I DEFINITIONS AND USAGE 1 Section 1.1 Definitions 1 Section 1.2 Rules of Construction and Usage, and Other Definitional and Interpretive Matters 14 ARTICLE II SALE OF THE TRANSFERRED CONTRACTS AND TRADING AGREEMENTS; CLOSING 16 Section 2.1 Purchase and Sale of Transferred Contracts, Trading Contracts and Other Assets 16 Section 2.2 Payment of Purchase Price 17 Section 2.3 Assumed Liabilities; Excluded Liabilities 17 Section 2.4 Closing 17 Section 2.5 Closing Obligations 18 Section 2.6 Misbooking Adjustments 20 Section 2.7 Transferred Contracts; Other Assets 20 Section 2.8 Trading Contracts 23 Section 2.9 Exchange Traded Transactions 25 Section 2.10 Mirror Transactions 25 Section 2.11 ISO Contracts 27 Section 2.12 Purchaser’s Designee 27 Section 2.13 Identified Transactions 28 Section 2.14 Financial and Physical Settlement 28 Section 2.15 ERCOT Trading Contracts 29 Section 2.16 Flattening Trades and New Trades 29 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER 29 Section 3.1 Scope 30 Section 3.2 Corporate Organization and Authority of Seller 30 Section 3.3 Enforceability 30 Section 3.4 No Conflict 30 Section 3.5 Third Party Consents 31 Section 3.6 Transferred Assets 31 Section 3.7 Contracts; No Default 31 Section 3.8 Taxes 32 -i- TABLE OF CONTENTS (continued) Section 3.9 Litigation 33 Section 3.10 No Commissions 33 Section 3.11 Reserved 33 Section 3.12 Compliance with Laws 33 Section 3.13 Ability to Perform 33 Section 3.14 Seller’s Knowledge 33 Section 3.15 Disclaimer 33 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 34 Section 4.1 Scope 34 Section 4.2 Corporate Organization and Authority 34 Section 4.3 Enforceability 34 Section 4.4 No Conflict 35 Section 4.5 Third Party Consents 35 Section 4.6 Litigation 35 Section 4.7 Purchaser’s Investigation 35 Section 4.8 Ability to Perform 36 Section 4.9 No Commissions 36 Section 4.10 Purchaser’s Knowledge 36 Section 4.11 No Other Representation or Warranty 37 Section 4.12 Disclaimer 37 ARTICLE V CONDITIONS PRECEDENT TO THE PURCHASER’S OBLIGATION TO CLOSE 37 Section 5.1 Purchaser Closing Conditions 37 ARTICLE VI CONDITIONS PRECEDENT TO THE SELLER’S OBLIGATION TO CLOSE 38 Section 6.1 Seller Closing Conditions 38 ARTICLE VII ADDITIONAL COVENANTS 39 Section 7.1 Conduct of Business 39 Section 7.2 Information and Access 40 Section 7.3 Filings; Commercially Reasonable Efforts to Close 41 Section 7.4 Retention of and Access to Records 42 Section 7.5 Further Assurances 43 Section 7.6 Transition Plans 43 Section 7.7 Confidentiality 44 Section 7.8 Related Agreements 45 -ii- TABLE OF CONTENTS (continued) Section 7.9 Non-Competition 45 Section 7.10 Notice of Material Developments 46 Section 7.11 The Seller’s Employees 46 ARTICLE VIII TERMINATION 47 Section 8.1 Termination 47 Section 8.2 Termination Fee; Sole and Exclusive Remedy 48 Section 8.3 Effect of Termination 48 ARTICLE IX INDEMNIFICATION 49 Section 9.1 Survival 49 Section 9.2 Indemnification by Seller 50 Section 9.3 Indemnification by Purchaser 50 Section 9.4 Indemnification Procedures 51 Section 9.5 Settlement or Compromise of Third Party Action; Failure to Assume Defense 52 Section 9.6 Adjustment to Purchase Price 52 Section 9.7 General Limitations 52 Section 9.8 Exclusive Remedies 54 Section 9.9 Non-Recourse 54 ARTICLE X GENERAL PROVISIONS 54 Section 10.1 Expenses 54 Section 10.2 Public Announcements and Confidentiality 54 Section 10.3 Tax Matters 55 Section 10.4 Notices 56 Section 10.5 Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of Trial by Jury 57 Section 10.6 Amendment and Waiver 58 Section 10.7 Entire Agreement 58 Section 10.8 Assignments, Successors and No Third-Party Rights 58 Section 10.9 Severability 59 Section 10.10 Execution of Agreement 59 Section 10.11 Specific Performance 59 Section 10.12 Disclosures 59 Exhibits Exhibit AForm of Assignment and Assumption Agreement Exhibit BForm of Bill of Sale Exhibit C-1Form of Bangor Financial Trade Agreement -iii- Exhibit C-2Form of Bangor Supply Trade Agreement Exhibit DForm of Mirror Confirm Exhibit EForm of Novation Agreement Exhibit FForm of Purchaser Guarantee Agreement Exhibit GForm of Seller Guaranty Agreement Exhibit HForm of Indicated Transactions Letter of Credit Exhibit
